


110 HR 5762 IH: To prohibit the use of nonambulatory livestock for human

U.S. House of Representatives
2008-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5762
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2008
			Ms. DeLauro (for
			 herself, Mr. McDermott,
			 Mr. Waxman,
			 Ms. Sutton,
			 Mr. Rothman,
			 Ms. Kaptur,
			 Mr. Hinchey,
			 Mr. Farr, Mr. McGovern, Ms.
			 Schakowsky, and Mr. Welch of
			 Vermont) introduced the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To prohibit the use of nonambulatory livestock for human
		  food and to require the Secretary of Agriculture to publish the names of
		  retailers and school districts that have purchased meat, poultry, or egg
		  products subject to voluntary recall.
	
	
		1.Short titleThis Act may be cited as the Food
			 Safety Recall Information Act.
		2.Publication of
			 names of retailers and school districts that purchase meat, poultry, or egg
			 products subject to voluntary recall
			(a)Meat
			 productsThe Federal Meat
			 Inspection Act (21 U.S.C. 601 et seq.) is amended by—
				(1)redesignating
			 section 411 as section 412; and
				(2)inserting after
			 section 410 the following new section:
					
						411.Publication of
				names of retailers and school districts that purchase meat products subject to
				voluntary recall
							(a)Reporting to
				Secretary
								(1)In
				generalA person that voluntarily recalls a meat product shall,
				not later than 5 days after the date on which the voluntary recall begins,
				submit to the Secretary a list of all retail stores or public school districts
				that are known to have purchased a meat product subject to the voluntary
				recall.
								(2)Updated
				listNot later than 5 days after the date on which a person
				required to submit a list under paragraph (1) learns of a retail store or
				public school district that has purchased a meat product subject to the
				voluntary recall referred to in such paragraph that has not been submitted to
				the Secretary under this subsection, such person shall submit the name of such
				retail store or public school district to the Secretary.
								(b)PublicationNot
				later than 5 days after learning that a retail store or public school district
				has purchased a meat product subject to a voluntary recall, the Secretary shall
				publish in the Federal Register and otherwise make publicly available the name
				of such retail store or public school
				district.
							.
				(b)Poultry
			 productsThe Poultry Products
			 Inspection Act (21 U.S.C. 451 et seq.) is amended by adding at the end the
			 following new section:
				
					31.Publication of
				names of retailers and school districts that purchase poultry products subject
				to voluntary recall
						(a)Reporting to
				Secretary
							(1)In
				generalA person that voluntarily recalls a poultry product
				shall, not later than 5 days after the date on which the voluntary recall
				begins, submit to the Secretary a list of all retail stores or public school
				districts that are known to have purchased a poultry product subject to the
				voluntary recall.
							(2)Updated
				listNot later than 5 days after the date on which a person
				required to submit a list under paragraph (1) learns of a retail store or
				public school district that has purchased a poultry product subject to the
				voluntary recall referred to in such paragraph that has not been submitted to
				the Secretary under this subsection, such person shall submit the name of such
				retail store or public school district to the Secretary.
							(b)PublicationNot
				later than 5 days after learning that a retail store or public school district
				has purchased a poultry product subject to a voluntary recall, the Secretary
				shall publish in the Federal Register and otherwise make publicly available the
				name of such retail store or public school
				district.
						.
			(c)Egg
			 productsThe Egg Products Inspection Act (21 U.S.C. 1031 et seq.)
			 is amended by adding at the end the following new section:
				
					30.Publication of
				names of retailers and school districts that purchase egg products subject to
				voluntary recall
						(a)Reporting to
				Secretary
							(1)In
				generalA person that voluntarily recalls a egg product shall,
				not later than 5 days after the date on which the voluntary recall begins,
				submit to the Secretary a list of all retail stores or public school districts
				that are known to have purchased a egg product subject to the voluntary
				recall.
							(2)Updated
				listNot later than 5 days after the date on which a person
				required to submit a list under paragraph (1) learns of a retail store or
				public school district that has purchased a egg product subject to the
				voluntary recall referred to in such paragraph that has not been submitted to
				the Secretary under this subsection, such person shall submit the name of such
				retail store or public school district to the Secretary.
							(b)PublicationNot
				later than 5 days after learning that a retail store or public school district
				has purchased a egg product subject to a voluntary recall, the Secretary shall
				publish in the Federal Register and otherwise make publicly available the name
				of such retail store or public school
				district.
						.
			3.Prohibition on use
			 of nonambulatory livestock for human foodSection 1(m) of the Federal Meat Inspection
			 Act (21 U.S.C. 601(m)) is amended—
			(1)in paragraph (8),
			 by striking ; or and inserting ;;
			(2)in paragraph (9),
			 by striking substance. and inserting substance;
			 or; and
			(3)by adding at the
			 end the following new paragraph:
				
					(10)if it is derived
				from an animal that, at the time of slaughter, is unable to stand and walk
				unassisted.
					.
			
